Citation Nr: 1117792	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for post-polio syndrome (claimed as residuals of polio to include weakness to upper body, legs, hips, and left side post-polio).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a videoconference Board hearing in October 2010 and a copy of the hearing transcript has been added to the record.

In November 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the Board noted in November 2010, the Veteran filed a claim of service connection for a lumbar spine disorder in October 2010 correspondence.  To date, however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred again to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence shows that the Veteran's post-polio syndrome existed prior to service and did not increase in severity during service. 


CONCLUSION OF LAW

The criteria for service connection for post-polio syndrome are not met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in June 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  This letter included notice of the five elements of a service-connection claim as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for post-polio syndrome.  Thus, any failure to develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Veterans Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Appropriate notice was sent in June 2006, prior to the September 2006 decision on appeal; thus, the June 2006 notice is considered timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

It appears that the Veteran's service treatment records are missing and likely were destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Veterans Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In this case, it is reasonably certain that further efforts to attempt to obtain the Veteran's missing service treatment records would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination to address his claimed post-polio syndrome. 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As explained in greater detail below, the Board finds that the VA examination obtained in this case is adequate because it was based on a review of the claims file, contained a description of the history of the disability at issue, considered the Veteran's complaints and symptoms, and provided a sufficient medical opinion along with a rationale for that opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).   There is no competent evidence, other than the Veteran's statements, which indicates that post-polio syndrome may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  Thus, the Board also finds that another examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

This appeal arises out of the Veteran's assertion his residuals of polio are related to  his service with the United States Army from March 1951 to March 1953.  Specifically, the Veteran notes that he contracted polio as an infant.  He contends that he suffers from "post-polio syndrome."  He also argues that this disorder was aggravated by active service.  "Post-polio syndrome" appears to be a condition occurring most often in individuals who contracted severe cases of polio before age 10 and is characterized by fatigue, exhaustion, muscle weakness, painful joints, and occasionally difficult breathing.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

As discussed above, almost all of the Veteran's service treatment records are unavailable.  The Veteran's March 1953 separation examination is of record, however, and shows that he had experienced abortive polio as an infant.  This report also shows that the Veteran had experienced angioneurotic edema for several years and was hospitalized twice in service for treatment of this disability.  Also of record are hospital admissions reports from service which show that the Veteran was hospitalized and diagnosed as having pyrexia (fevers) in August 1951, erythema in October 1951, and urethritis in June 1952. 

Pursuant to the November 2010 Board remand, the Veteran was afforded a VA examination later in November 2010.  The VA examiner indicated that the claims file was reviewed in conjunction with the examination.  At the time of the examination, the Veteran reported that he contracted polio at the age of 8 months.  Thereafter, the Veteran indicated that he first noticed increased left arm and leg weakness at about 12 years of age.  The Veteran also reported a slow and steady increase in this left sided weakness over the years, although the Veteran did not recall any particular acceleration of the weakness during his military service.  Upon physical examination, the examiner noted very mild muscle atrophy of the left lower leg and a right hand tremor due to Parkinson's disease.  The examiner diagnosed the Veteran as having post-polio syndrome with residuals and opined that it was less likely than not that the Veteran's post-polio syndrome was caused by or the result of the Veteran's military service.  The examiner noted that the available medical records, including the Veteran's service treatment records, as well as the Veteran's reported history did not provide any basis for supporting service-related aggravation of the Veteran's currently diagnosed post-polio syndrome with residuals.  Specifically, the examiner noted that the only available service documentation relating to the Veteran's polio was  a very brief discharge note stating "abortive polio as an infant."  Also, the examiner noted that the Veteran's separation examination was normal.  The examiner further noted that the Veteran's current post-polio syndrome appeared to be limited to fatigue and left arm/leg weakness.  The examiner also noted that there was not reason to believe that the Veteran's polio occurred during military service.  The examiner also noted that testing was unlikely to provide any additional information that would be useful in answering the questions posed.  

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for post-polio syndrome, including based on in-service aggravation.  To rebut the presumption of sound condition under 38 U.S.C. § 1110, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

There is clear and unmistakable evidence in this case that the Veteran contracted polio prior to active service.  Significantly, although the Veteran's enlistment examination is not available for review, the Veteran reported a history of polio as an infant during his March 1953 separation physical examination.  He has continued to report since his service separation that he contracted polio as an infant prior to active service.  Thus, the Board finds that the presumption of sound condition at service entrance is rebutted in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  In cases such as this, where a preexisting disorder is noted upon entry into service, the appellant cannot bring a claim for service connection for that disorder although he or she may bring a claim for service-connected aggravation of that disorder.  The burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, then the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

On the basis of all of the evidence of record pertaining to the manifestations of the Veteran's post-polio syndrome prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  Significantly, the November 2010 VA examiner diagnosed the Veteran as having post-polio syndrome with residuals and opined that it was less likely than not that the Veteran's post-polio syndrome was caused by or the result of the active service.  This examiner noted that the available medical records, including the Veteran's service treatment records, as well as the Veteran's reported history that he did not recall any particular acceleration in his left sided weakness during service, did not provide any basis for supporting service-related aggravation of the Veteran's currently diagnosed post-polio syndrome with residuals.  Specifically, the VA examiner noted that the only available service documentation relating to the Veteran's polio was a very brief discharge note stating "abortive polio as an infant."  This examiner also noted that the Veteran's separation physical examination had been normal.  A competent medical expert provided this opinion and the Board is not free to substitute its own judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that his post-polio syndrome, which existed prior to service, was aggravated (or permanently worsened) during service.  Because is no indication of an increase in disability during the Veteran's active service, there is no basis for granting service connection for post-polio syndrome on the basis of in-service aggravation.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of post-polio syndrome have been continuous since service.  He asserts that, because his pre-existing polio was aggravated by active service, he continued to experience symptoms relating to polio (weakness to the upper body, legs, hips, and left side) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of post-polio syndrome after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of post-polio syndrome since active service is inconsistent with the other lay and medical evidence of record.  Indeed, in the more contemporaneous medical history he gave at the service separation examination, he denied any current complaints of symptoms of polio.  He reported at his separation from service only that he had experienced polio as an infant.  Specifically, the service separation examination report reflects that the Veteran was examined and, as the VA examiner stated in November 2010, the Veteran was normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to post-polio syndrome for several decades following active service.  As the Veteran reported at his VA examination in November 2010, he noticed only a slow and steady increase in left-sided weakness over the years since his service separation and did not recall any particular acceleration of this weakness during active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the competent and persuasive medical evidence contained in the November 2010 VA examination.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-polio syndrome (claimed as residuals of polio to include weakness to upper body, legs, hips, and left side post-polio) is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


